Citation Nr: 0526222	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-06 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to a temporary total rating based on 
treatment of a service-connected disability and 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1968 to 
September 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, declined to reopen the veteran's 
claim of service connection for a left ankle disability.  An 
August 2002 Board decision reopened the veteran's claim of 
service connection for a left ankle disability.  In August 
2003, the Board remanded the issue for further development.  

The issue of a temporary total rating based on treatment of a 
service-connected disability and convalescence is deferred as 
it is intertwined with the veteran's service-connection claim 
for a left ankle disability.

The Board notes that in November 1997, a claim was received 
from the veteran for service connection for scars on his left 
ankle.  This matter is hereby referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In a May 2005 statement, the veteran indicated that he was 
treated for his left ankle disability a couple of years after 
separation from service at VA medical facilities in St. 
Petersburg, FL; San Fernando Valley, CA; and Beckley, WV.  
These records do not appear to be in the file and need to be 
obtained and associated with the claims folder.

The veteran has argued that his current left ankle disorder 
is related to his left foot fracture in service.  Service 
medical records revealed that in May 1969 the veteran was in 
an automobile accident and fractured the 5th metatarsal of 
his left foot.  A July 1970 entry showed that the veteran 
twisted his left ankle.  He was placed on physical profile in 
August 1970.  The Board notes that in February 1995, the 
veteran underwent an excision on the left lateral malleolus 
spur, and in February 1997 he had surgery for removal of 
exostosis left distal fibula at fibular talar joint.  A 
February 1995 VA progress note revealed that the veteran's x-
rays showed a small calcification off the interior tip of the 
lateral malleolus which may represent calcification of the 
fibular collateral ligaments from his original old injury 
some 23 years earlier.  

During the June 2003 VA examination, the examiner opined that 
the veteran had mild degenerative joint disease, which is not 
likely to be related to his previous twisting injury to his 
ankle, but is not related to his fracture of his fifth 
metatarsal.  Although the examiner stated that the left ankle 
disorder is likely to be related to service, in a March 2004 
addendum, the examiner clarified that this statement was an 
error and that the veteran's left ankle disability is not 
likely to be related to service.  The rationale the examiner 
provided was that the veteran's was doing well with his ankle 
at the time of separation and that his subsequent problems 
are not related to his original injury, which was a sprain.  

Thus, there appears to be a discrepancy between the opinion 
provided in the June 2003 VA examination and March 2004 
addendum and the February 2005 VA medical record referencing 
the veteran's original injury in service.  Therefore, under 
the circumstances of this case, another medical opinion is 
warranted by an examiner other than the one who conducted the 
June 2003 VA examination, to determine whether the veteran's 
current left ankle disorder is related to the fracture of his 
left foot in service.   

The veteran is hereby advised to submit any other pertinent 
evidence in his possession.  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the VA medical 
facilities in St. Petersburg, FL; San 
Fernando Valley, CA; and Beckley, WV and 
obtain all treatment records for the 
veteran's left ankle from the 1970s.  

2.  Afterwards, the veteran's claim 
folder should be reviewed by an 
appropriate VA examiner, to determine the 
nature and etiology of his left ankle 
disorder.  After reviewing the claims 
file (to specifically include service 
medical records), the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the current 
left ankle disability is related to 
service.  The examiner should reconcile 
the conflicting information between the 
June 2003/March 2004 VA opinion and the 
February 1995 VA medical record.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




